                  1     Steptoe & Johnson LLP
                  2     Robyn C. Crowther (Bar No. 193840)
                        rcrowther@steptoe.com
                  3     Remi T. Salter (Bar No. 316327)
                  4     rsalter@steptoe.com
                        633 West Fifth Street, Suite 1900
                  5     Los Angeles, California 90071-3500
                  6     Telephone: (213) 439-9400
                        Facsimile: (213) 439-9599
                  7     Attorneys for Defendants ORLY SHOE
                  8     CORPORATION and ORLY
                        CORPORATION
                  9

                 10
                                            UNITED STATES DISTRICT COURT
                 11
                                                    DISTRICT OF CALIFORNIA
                 12

                 13
                        ORLY INTERNATIONAL, INC., a               Case No.: 2:20-CV-11364-FMO-JPR
                 14
                        California domestic stock corporation,
                 15                                               Hon. Fernando M. Olguin
                                       Plaintiff,
                 16                                               STIPULATED PROTECTIVE
                              v.                                  ORDER
                 17

                 18     ORLY SHOE CORPORATION, a New              Action Filed: December 16, 2020
                        York corporation; ORLY CORP, an           Trial Date: April 26, 2022
                 19     unknown business association; and
                 20     DOES 1 through 10, inclusive,
                 21                    Defendants.
                 22

                 23

                 24

                 25

                 26

                 27

                 28
STEPTOE & JOHNSON LLP
                                                                 1
                                                    STIPULATED PROTECTIVE ORDER
                  1     1.     INTRODUCTION
                  2            1.1    PURPOSES AND LIMITATIONS
                  3            Discovery in this action may involve production of confidential, proprietary,
                  4     or private information for which special protection from public disclosure and from
                  5     use for any purpose other than prosecuting this litigation may be warranted.
                  6     Accordingly, the Parties hereby stipulate to and petition the Court to enter the
                  7     following Stipulated Protective Order. The Parties acknowledge that this Order
                  8     does not confer blanket protections on all disclosures or responses to discovery and
                  9     that the protection it affords from public disclosure and use extends only to the
                 10     limited information or items that are entitled to confidential treatment under the
                 11     applicable legal principles. The Parties further acknowledge, as set forth in Section
                 12     12.3 below, that this Order does not entitle them to file Confidential Information
                 13     under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed
                 14     and the standards that will be applied when a Party seeks permission from the Court
                 15     to file material under seal.
                 16            1.2   GOOD CAUSE STATEMENT
                 17            This action may involve sensitive business information and other valuable
                 18     commercial, financial, private, technical and/or proprietary information for which
                 19     special protection from public disclosure and from use for any purpose other than
                 20     prosecution of this action is warranted.
                 21     2.     DEFINITIONS
                 22            2.1   Action: This pending federal law suit, Case No. 2:20-CV-11364-FMO-
                 23     JPR.
                 24            2.2   Challenging Party: a Party or Nonparty that challenges the designation
                 25     of information or items under this Order.
                 26            2.3   “CONFIDENTIAL” Information or Items: information (regardless of
                 27     how it is generated, stored, or maintained) or tangible things that qualify for
                 28
STEPTOE & JOHNSON LLP
                                                                2
                                                   STIPULATED PROTECTIVE ORDER
                  1     protection under Federal Rule of Civil Procedure 26(c) and as specified above in
                  2     the Good Cause Statement.
                  3            2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
                  4     their support staff).
                  5            2.5    Designating Party: a Party or Nonparty that designates information or
                  6     items that it produces in disclosures or in responses to discovery as
                  7     “CONFIDENTIAL.”
                  8            2.6    Disclosure or Discovery Material: all items or information, regardless
                  9     of the medium or manner in which it is generated, stored, or maintained (including,
                 10     among other things, testimony, transcripts, and tangible things), that are produced
                 11     or generated in disclosures or responses to discovery in this matter.
                 12            2.7    Expert: a person with specialized knowledge or experience in a matter
                 13     pertinent to the litigation who has been retained by a Party or its counsel to serve as
                 14     an expert witness or as a consultant in this action.
                 15            2.8    House Counsel: attorneys who are employees of a Party to this
                 16     Action. House Counsel does not include Outside Counsel of Record or any other
                 17     outside counsel.
                 18            2.9    Nonparty: any natural person, partnership, corporation, association, or
                 19     other legal entity not named as a Party to this action.
                 20            2.10 Outside Counsel of Record: attorneys who are not employees of a
                 21     Party to this Action but are retained to represent or advise a Party and have
                 22     appeared in this Action on behalf of that Party or are affiliated with a law firm that
                 23     has appeared on behalf of that Party, including support staff.
                 24            2.11 Party: any Party to this Action, including all of its officers, directors,
                 25     employees, consultants, retained experts, and Outside Counsel of Record (and their
                 26     support staffs).
                 27            2.12 Producing Party: a Party or Nonparty that produces Disclosure or
                 28     Discovery Material in this Action.
STEPTOE & JOHNSON LLP
                                                               3
                                                  STIPULATED PROTECTIVE ORDER
                  1           2.13 Professional Vendors: persons or entities that provide litigation
                  2     support services (for example, photocopying, videotaping, translating, preparing
                  3     exhibits or demonstrations, and organizing, storing, or retrieving data in any form
                  4     or medium) and their employees and subcontractors.
                  5           2.14 Protected Material: any Disclosure or Discovery Material that is
                  6     designated as “CONFIDENTIAL.”
                  7           2.15 Receiving Party: a Party that receives Disclosure or Discovery
                  8     Material from a Producing Party.
                  9     3.    SCOPE
                 10           The protections conferred by this Stipulation and Order cover not only
                 11     Protected Material (as defined above) but also any information copied or extracted
                 12     from Protected Material; all copies, excerpts, summaries, or compilations of
                 13     Protected Material; and any testimony, conversations, or presentations by Parties or
                 14     their Counsel that might reveal Protected Material.
                 15           Any use of Protected Material at trial will be governed by the orders of the
                 16     trial judge. This Order does not govern the use of Protected Material at trial.
                 17     4.    DURATION
                 18           Even after final disposition of this litigation, the confidentiality obligations
                 19     imposed by this Order will remain in effect until a Designating Party agrees
                 20     otherwise in writing or a court order otherwise directs. Final disposition is the later
                 21     of (1) dismissal of all claims and defenses in this Action, with or without prejudice,
                 22     or (2) final judgment after the completion and exhaustion of all appeals, rehearings,
                 23     remands, trials, or reviews of this Action, including the time limits for filing any
                 24     motions or applications for extension of time under applicable law.
                 25     5.    DESIGNATING PROTECTED MATERIAL
                 26           5.1    Each Party or Nonparty that designates information or items for
                 27     protection under this Order must take care to limit any such designation to specific
                 28     material that qualifies under the appropriate standards. The Designating Party must
STEPTOE & JOHNSON LLP
                                                               4
                                                  STIPULATED PROTECTIVE ORDER
                  1     designate for protection only those parts of material, documents, items, or oral or
                  2     written communications that qualify so that other portions of the material,
                  3     documents, items, or communications for which protection is not warranted are not
                  4     swept unjustifiably within the ambit of this Order.
                  5           Mass, indiscriminate, or routinized designations are prohibited. Designations
                  6     that are shown to be clearly unjustified or that have been made for an improper
                  7     purpose (for example, to unnecessarily encumber the case-development process or
                  8     to impose unnecessary expenses and burdens on other parties) may expose the
                  9     Designating Party to sanctions.
                 10           If it comes to a Designating Party’s attention that information or items it
                 11     designated for protection do not qualify for that level of protection, that Designating
                 12     Party must promptly notify all other Parties that it is withdrawing the inapplicable
                 13     designation.
                 14           5.2      Except as otherwise provided in this Order, Disclosure or Discovery
                 15     Material that qualifies for protection under this Order must be clearly so designated
                 16     before the material is disclosed or produced.
                 17           Designation in conformity with this Order requires the following:
                 18           (a) for information in documentary form (for example, paper or electronic
                 19     documents but excluding transcripts of depositions or other pretrial or trial
                 20     proceedings), the Producing Party must affix at a minimum the legend
                 21     “CONFIDENTIAL” to each page that contains Protected Material. If only a
                 22     portion or portions of the material on a page qualify for protection, the Producing
                 23     Party must clearly identify the protected portion(s) (for example, by making
                 24     appropriate markings in the margins).
                 25           A Party or Nonparty that makes original documents available for inspection
                 26     need not designate them for protection until after the inspecting Party has indicated
                 27     which documents it would like copied and produced. During the inspection and
                 28     before the designation, all material made available for inspection must be treated as
STEPTOE & JOHNSON LLP
                                                                5
                                                   STIPULATED PROTECTIVE ORDER
                  1     “CONFIDENTIAL.” After the inspecting Party has identified the documents it
                  2     wants copied and produced, the Producing Party must determine which documents,
                  3     or portions thereof, qualify for protection under this Order. Then, before producing
                  4     the specified documents, the Producing Party must affix the “CONFIDENTIAL”
                  5     legend to each page that contains Protected Material. If only a portion or portions
                  6     of the material on a page qualify for protection, the Producing Party also must
                  7     clearly identify the protected portion(s) (for example, by making appropriate
                  8     markings in the margins).
                  9           (b) for testimony given in depositions, the Designating Party must identify
                 10     the Disclosure or Discovery Material that is protected on the record, before the
                 11     close of the deposition.
                 12           (c) for information produced in some form other than documentary and for
                 13     any other tangible items, the Producing Party must affix in a prominent place on the
                 14     exterior of the container or containers in which the information is stored the legend
                 15     “CONFIDENTIAL.” If only a portion or portions of the information warrant
                 16     protection, the Producing Party, to the extent practicable, must identify the
                 17     protected portion(s).
                 18           5.3    If timely corrected, an inadvertent failure to designate qualified
                 19     information or items does not, standing alone, waive the Designating Party’s right
                 20     to secure protection under this Order for that material. On timely correction of a
                 21     designation, the Receiving Party must make reasonable efforts to assure that the
                 22     material is treated in accordance with the provisions of this Order.
                 23     6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
                 24           6.1    Any Party or Nonparty may challenge a designation of confidentiality
                 25     at any time consistent with the Court’s scheduling order.
                 26           6.2    The Challenging Party must initiate the dispute-resolution process
                 27     (and, if necessary, file a discovery motion) under Local Rule 37.
                 28
STEPTOE & JOHNSON LLP
                                                                6
                                                   STIPULATED PROTECTIVE ORDER
                  1           6.3      The burden of persuasion in any such proceeding is on the Designating
                  2     Party. Frivolous challenges, and those made for an improper purpose (for example,
                  3     to harass or impose unnecessary expenses and burdens on other parties), may
                  4     expose the Challenging Party to sanctions. Unless the Designating Party has
                  5     waived or withdrawn the confidentiality designation, all parties must continue to
                  6     afford the material in question the level of protection to which it is entitled under
                  7     the Producing Party’s designation until the Court rules on the challenge.
                  8     7.    ACCESS TO AND USE OF PROTECTED MATERIAL
                  9           7.1      A Receiving Party may use Protected Material that is disclosed or
                 10     produced by another Party or by a Nonparty in connection with this Action only for
                 11     prosecuting, defending, or attempting to settle this Action. Such Protected Material
                 12     may be disclosed only to the categories of people and under the conditions
                 13     described in this Order. When the Action has been terminated, a Receiving Party
                 14     must comply with the provisions of Section 13 below (FINAL DISPOSITION).
                 15           Protected Material must be stored and maintained by a Receiving Party at a
                 16     location and in a manner sufficiently secure to ensure that access is limited to the
                 17     people authorized under this Order.
                 18           7.2      Unless otherwise ordered by the Court or permitted in writing by the
                 19     Designating Party, a Receiving Party may disclose any information or item
                 20     designated “CONFIDENTIAL” only to the following people:
                 21                 (a) the Receiving Party’s Outside Counsel of Record in this Action, as
                 22     well as employees of that Outside Counsel of Record to whom it is reasonably
                 23     necessary to disclose the information for this Action;
                 24                 (b) the officers, directors, and employees (including House Counsel) of
                 25     the Receiving Party to whom disclosure is reasonably necessary for this Action;
                 26                 (c) Experts (as defined in this Order) of the Receiving Party to whom
                 27     disclosure is reasonably necessary for this Action and who have signed the
                 28     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
STEPTOE & JOHNSON LLP
                                                                7
                                                   STIPULATED PROTECTIVE ORDER
                  1               (d) the Court and its personnel;
                  2               (e) court reporters and their staff;
                  3               (f) professional jury or trial consultants, mock jurors, and Professional
                  4     Vendors to whom disclosure is reasonably necessary for this Action and who have
                  5     signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                  6               (g) the author or recipient of a document containing the information or a
                  7     custodian or other person who otherwise possessed or knew the information;
                  8               (h) during their depositions, witnesses and attorneys for witnesses to
                  9     whom disclosure is reasonably necessary, provided that the deposing party requests
                 10     that the witness sign the form attached as Exhibit A hereto and the witnesses will
                 11     not be permitted to keep any confidential information unless they sign the form,
                 12     unless otherwise agreed by the Designating Party or ordered by the Court. Pages of
                 13     transcribed deposition testimony or exhibits to depositions that reveal Protected
                 14     Material may be separately bound by the court reporter and may not be disclosed to
                 15     anyone except as permitted under this Order; and
                 16               (i) any mediator or settlement officer, and their supporting personnel,
                 17     mutually agreed on by any of the Parties engaged in settlement discussions or
                 18     appointed by the Court.
                 19     8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
                 20     PRODUCED IN OTHER LITIGATION
                 21           If a Party is served with a subpoena or a court order issued in other litigation
                 22     that compels disclosure of any information or items designated in this Action as
                 23     “CONFIDENTIAL,” that Party must:
                 24               (a) promptly notify in writing the Designating Party. Such notification
                 25     must include a copy of the subpoena or court order unless prohibited by law;
                 26               (b) promptly notify in writing the party who caused the subpoena or order
                 27     to issue in the other litigation that some or all of the material covered by the
                 28
STEPTOE & JOHNSON LLP
                                                               8
                                                  STIPULATED PROTECTIVE ORDER
                  1     subpoena or order is subject to this Protective Order. Such notification must
                  2     include a copy of this Order; and
                  3               (c) cooperate with respect to all reasonable procedures sought to be
                  4     pursued by the Designating Party whose Protected Material may be affected.
                  5           If the Designating Party timely seeks a protective order, the Party served with
                  6     the subpoena or court order should not produce any information designated in this
                  7     action as “CONFIDENTIAL” before a determination on the protective-order
                  8     request by the relevant court unless the Party has obtained the Designating Party’s
                  9     permission. The Designating Party bears the burden and expense of seeking
                 10     protection of its Confidential Material, and nothing in these provisions should be
                 11     construed as authorizing or encouraging a Receiving Party in this Action to disobey
                 12     a lawful directive from another court.
                 13     9.    A NONPARTY’S PROTECTED MATERIAL SOUGHT TO BE
                 14     PRODUCED IN THIS LITIGATION
                 15               (a) The terms of this Order are applicable to information produced by a
                 16     Nonparty in this Action and designated as “CONFIDENTIAL.” Such information
                 17     is protected by the remedies and relief provided by this Order. Nothing in these
                 18     provisions should be construed as prohibiting a Nonparty from seeking additional
                 19     protections.
                 20               (b) In the event that a Party is required by a valid discovery request to
                 21     produce a Nonparty’s Confidential Information in its possession and the Party is
                 22     subject to an agreement with the Nonparty not to produce the Nonparty’s
                 23     Confidential Information, then the Party must:
                 24                    (1) promptly notify in writing the Requesting Party and the Nonparty
                 25     that some or all of the information requested is subject to a confidentiality
                 26     agreement with a Nonparty;
                 27

                 28
STEPTOE & JOHNSON LLP
                                                                9
                                                   STIPULATED PROTECTIVE ORDER
                  1                  (2) promptly provide the Nonparty with a copy of this Order, the
                  2     relevant discovery request(s), and a reasonably specific description of the
                  3     information requested; and
                  4                  (3) make the information requested available for inspection by the
                  5     Nonparty, if requested.
                  6               (c) If the Nonparty fails to seek a protective order within 21 days of
                  7     receiving the notice and accompanying information, the Receiving Party may
                  8     produce the Nonparty’s Confidential Information responsive to the discovery
                  9     request. If the Nonparty timely seeks a protective order, the Receiving Party must
                 10     not produce any information in its possession or control that is subject to the
                 11     confidentiality agreement with the Nonparty before a ruling on the protective-order
                 12     request. Absent a court order to the contrary, the Nonparty must bear the burden
                 13     and expense of seeking protection of its Protected Material.
                 14     10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                 15           If a Receiving Party learns that by inadvertence or otherwise, it has disclosed
                 16     Protected Material to any person or in any circumstance not authorized under this
                 17     Order, the Receiving Party must immediately notify the Designating Party in
                 18     writing of the unauthorized disclosures, use its best efforts to retrieve all
                 19     unauthorized copies of the Protected Material, inform the person or people to whom
                 20     unauthorized disclosures were made of the terms of this Order, and ask that person
                 21     or people to execute the “Acknowledgment and Agreement to Be Bound” that is
                 22     attached hereto as Exhibit A.
                 23     11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                 24     PROTECTED MATERIAL
                 25           When a Producing Party gives notice to Receiving Parties that certain
                 26     inadvertently produced material is subject to a claim of privilege or other
                 27     protection, the obligations of the Receiving Parties are those set forth in Federal
                 28     Rule of Civil Procedure 26(b)(5)(B). The production of privileged or work-product
STEPTOE & JOHNSON LLP
                                                                10
                                                   STIPULATED PROTECTIVE ORDER
                  1     protected documents, electronically stored information (“ESI”) or information,
                  2     whether inadvertent or otherwise, is not a waiver of the privilege or protection from
                  3     discovery in this case or in any other federal or state proceeding. This Order shall
                  4     be interpreted to provide the maximum protection allowed by Federal Rule of
                  5     Evidence 502(d). Nothing contained herein is intended to or shall serve to limit a
                  6     party's right to conduct a review of documents, ESI or information (including
                  7     metadata) for relevance, responsiveness and/or segregation of privileged and/or
                  8     protected information before production.
                  9     12.   MISCELLANEOUS
                 10           12.1 Nothing in this Order abridges the right of any person to seek its
                 11     modification by the Court.
                 12           12.2 By stipulating to the entry of this Order, no Party waives any right it
                 13     otherwise would have to object to disclosing or producing any information or item
                 14     on any ground not addressed in this Order. Similarly, no Party waives any right to
                 15     object on any ground to use in evidence of any of the material covered by this
                 16     Order.
                 17           12.3 A Party that seeks to file under seal any Protected Material must
                 18     comply with Civil Local Rule 79-5. Protected Material may be filed under seal only
                 19     pursuant to a court order authorizing the sealing of the specific Protected Material
                 20     at issue. If a Party's request to file Protected Material under seal is denied, then the
                 21     Receiving Party may file the information in the public record unless otherwise
                 22     instructed by the Court.
                 23     13.   FINAL DISPOSITION
                 24           After the final disposition of this Action, as defined in paragraph 4, within 60
                 25     days of a written request by the Designating Party, each Receiving Party must
                 26     return all Protected Material to the Producing Party or destroy such material. As
                 27     used in this subdivision, “all Protected Material” includes all copies, abstracts,
                 28     compilations, summaries, and any other format reproducing or capturing any of the
STEPTOE & JOHNSON LLP
                                                                11
                                                   STIPULATED PROTECTIVE ORDER
                  1     Protected Material. Whether the Protected Material is returned or destroyed, the
                  2     Receiving Party must submit a written certification to the Producing Party (and, if
                  3     not the same person or entity, to the Designating Party) by the 60-day deadline that
                  4     identifies (by category, when appropriate) all the Protected Material that was
                  5     returned or destroyed and affirms that the Receiving Party has not retained any
                  6     copies, abstracts, compilations, summaries, or any other format reproducing or
                  7     capturing any of the Protected Material. Notwithstanding this provision, Counsel
                  8     are entitled to retain an archival copy of all pleadings; motion papers; trial,
                  9     deposition, and hearing transcripts; legal memoranda; correspondence; deposition
                 10     and trial exhibits; expert reports; attorney work product; and consultant and expert
                 11     work product even if such materials contain Protected Material. Any such archival
                 12     copies that contain or constitute Protected Material remain subject to this Order as
                 13     set forth in Section 4 (DURATION).
                 14     //
                 15     //
                 16     //
                 17     //
                 18     //
                 19     //
                 20     //
                 21     //
                 22     //
                 23     //
                 24     //
                 25     //
                 26     //
                 27     //
                 28     //
STEPTOE & JOHNSON LLP
                                                               12
                                                  STIPULATED PROTECTIVE ORDER
                  1     14.   SANCTIONS
                  2           Any willful violation of this Order may be punished by civil or criminal
                  3     contempt, financial or evidentiary sanctions, reference to disciplinary authorities, or
                  4     other appropriate action at the discretion of the Court.
                  5     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                  6
                        Dated: July 2, 2021            JEFFER MANGELS BUTLER & MITCHELL LLP
                  7                                    ROD S. BERMAN
                                                       STANLEY M. GIBSON
                  8                                    JESSICA BROMALL SPARKMAN
                  9

                 10                                    By: /s/ Rod S. Berman
                                                          Rod S. Berman
                 11
                                                       Attorneys for Plaintiff ORLY INTERNATIONAL,
                 12                                    INC.
                 13     Dated: July 2, 2021            STEPTOE & JOHNSON LLP
                                                       ROBYN C. CROWTHER
                 14                                    REMI T. SALTER
                 15

                 16                                    By: /s/ Remi T. Salter
                 17
                                                          Remi T. Salter

                 18
                                                       Attorneys for Defendants ORLY SHOE
                                                       CORPORATION and ORLY CORPORATION
                 19

                 20

                 21     Dated: July 8, 2021
                 22                                      Hon. Jean P. Rosenbluth
                                                         United States Magistrate Judge
                 23

                 24

                 25

                 26

                 27

                 28
STEPTOE & JOHNSON LLP
                                                               13
                                                  STIPULATED PROTECTIVE ORDER
                  1                                 FILER’S ATTESTATION
                  2           Pursuant to Local Rule 5-4.3.4(a)(2), I attest that concurrence in the filing of
                  3     this document has been obtained from each of the other signatories shown above and
                  4     that all signatories have authorized placement of their electronic signature on this
                  5     document.
                  6
                                                                     By: /s/ Remi T. Salter
                  7                                                    Remi T. Salter
                  8

                  9

                 10

                 11

                 12

                 13

                 14

                 15

                 16

                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28
STEPTOE & JOHNSON LLP
                                                              14
                                                 STIPULATED PROTECTIVE ORDER
                  1                                          EXHIBIT A
                  2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                  3

                  4           I, _____________________________ [full name], of _________________
                  5     [full address], declare under penalty of perjury that I have read in its entirety and
                  6     understand the Stipulated Protective Order that was issued by the U.S. District
                  7     Court for the Central District of California on [date] in the case of Orly
                  8     International, Inc. v. Orly Shoe Corporation, et al., Case No. 2:20-CV-11364-
                  9     FMO-JPR. I agree to comply with and to be bound by all terms of this Stipulated
                 10     Protective Order, and I understand and acknowledge that failure to so comply could
                 11     expose me to sanctions and punishment, including contempt. I solemnly promise
                 12     that I will not disclose in any manner any information or item that is subject to this
                 13     Stipulated Protective Order to any person or entity except in strict compliance with
                 14     the provisions of this Order.
                 15           I further agree to submit to the jurisdiction of the U.S. District Court for the
                 16     Central District of California for the purpose of enforcing the terms of this
                 17     Stipulated Protective Order, even if such enforcement proceedings occur after
                 18     termination of this action. I hereby appoint __________________________ [full
                 19     name] of _______________________________________ [full address and
                 20     telephone number] as my California agent for service of process in connection
                 21     with this action or any proceedings related to enforcement of this Stipulated
                 22     Protective Order.
                 23     Date: ______________________________________
                 24     City and State where signed: _________________________________
                 25

                 26     Printed name: _______________________________
                 27

                 28     Signature: __________________________________
STEPTOE & JOHNSON LLP
                                                               15
                                                  STIPULATED PROTECTIVE ORDER
